Dissenting opinion by
Judge Nunn.
I concur in the affirmance of this case, but dissent from the criticism of instruction number three, it was proper as was also the instruction authorizing punitive damages. Section 6 of the Kentucky Statutes says whenever the death of a person shall result from an injury inflicted by negligence or by wrongful act, then in every such case, damages may be recovered for such death; and when the act is willful or the negligence gross, punitive damages may be recovered. It is said in the opinion:
“All of the evidence shows that it was an extremely dangerous crossing, on a much traveled road, in a popu*663Ions community, and that the train was running on a, down grade at a rate of speed variously estimated at; from twenty to thirty miles an hour. The weight of theevidenee is to the effect that no signals were being given, of its approach to this crossing. The only safe means; that deceased had to advise himself of the train’s approach was withheld from him. He could not see the-train because of the obstructions. It was down grade,, and made little noise, comparatively speaking. If this; testimony was true, the jury was warranted in finding-the company guilty of negligence.”
If this be true, it was certainly a case of gross negligence, it was an act of reckless disregard for human life. Tf a punitive damage instruction is not authorized by the-facts above copied from the opinion, it is hard to conceive of facts which would justify such’ an instruction.